Exhibit 10.2

 

THIRD LEASE AMENDMENT AND TERMINATION AGREEMENT

 

Between

 

BENAROYA CAPITAL COMPANY, LLC

 

and

 

ICOS CORPORATION

 

This Third Lease Amendment and Termination Agreement dated August 11, 2005 is
attached to and made part of that certain Lease dated May 20th, 1997, as amended
by that First Lease Amendment dated February 18, 1998 and by that certain Second
Lease Amendment dated August 13, 2001 (collectively the “Lease”) between
Benaroya Capital Company, LLC., a Washington limited liability company, as
Lessor (“Lessor”) and ICOS Corporation., a Delaware corporation, as Lessee
(“Lessee”) in the Building known as Canyon Park – 4, at 2222 220th Street SE in
Bothell, Washington (the “Premises”). The Premises are more particularly
described in the Lease.

 

The terms used herein shall have the same definitions as set forth in the Lease.

 

RECITALS

 

  •   In addition to the above referenced “Lease”, the parties have also entered
into a lease covering space adjacent to the Premises. That adjacent space lease
was dated September 6, 2000, which Lease is hereafter referred to as the
“Adjacent Lease”.

 

  •   Together the Lease and the Adjacent Lease cover the entire Building

 

  •   Both the Lease and the Adjacent Lease are scheduled to terminate on
March 31, 2006

 

  •   The parties desire to merge the provisions of the leases resulting in one
lease covering the entire Building.

 

  •   Contemporaneously with the execution of this Third Lease Amendment the
parties will execute a First Lease Amendment to the Adjacent Lease expanding the
Premises thereunder to incorporate the Premises under this Lease and also
extending its term.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Third Lease Amendment and Termination Agreement the Lease, Lessor and
Lessee agree as follows:



--------------------------------------------------------------------------------

ICOS/Amend. #3

August 11, 2005, Page 2

 

Upon the complete and mutual execution of the First Lease Amendment to the
Adjacent Lease and this Third Lease Amendment and Termination Agreement, this
Lease will be considered terminated and of no further force or effect.

 

LESSOR:       LESSEE: BENAROYA CAPITAL COMPANY, LLC.       ICOS CORPORATION
/s/    LARRY R. BENAROYA               /s/    PAUL N. CLARK         By:   Larry
R. Benaroya      

By:

  Paul N. Clark Its:   Manager      

Its:

  Chairman, Chief Executive Officer and President



--------------------------------------------------------------------------------

ICOS/Amend. #3

August 11, 2005, Page 3

 

STATE OF WASHINGTON

   ]               

] ss.

COUNTY OF KING

   ]     

 

I certify that I know or have satisfactory evidence that Larry R. Benaroya is
the person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he is the Manager
of Benaroya Capital Company, LLC, a Washington limited liability company who
executed the within and foregoing instrument, and acknowledged the instrument to
be the free and voluntary act and deed of said company for the uses and purposes
therein mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said company.

 

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

[Notary Seal]       /s/    DEBBIE B. JONES                     Notary Public in
and for the             State of Washington             residing at Shoreline  
          Commission expires 12.9.07             Print Name Debbie B. Jones

 

STATE OF WASHINGTON

   ]               

] ss.

COUNTY OF KING

   ]     

 

I certify that I know or have satisfactory evidence that Paul N. Clark is the
person who appeared before me, a Notary Public in and for the State of
Washington duly commissioned and sworn, and acknowledged that he/she is the
Chairman, CEO & Pres., of ICOS Corporation, a Delaware corporation, who executed
the within and foregoing instrument, and acknowledged the instrument to be the
free and voluntary act and deed of said corporation for the uses and purposes
therein mentioned, and on oath stated that affiant is authorized to execute said
instrument on behalf of said corporation.

 

IN WITNESS WHEREOF I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

[Notary Seal]       /s/    LOVENA LAYCOCK                     Notary Public in
and for the             State of Washington             residing at Snohomish
County             Commission expires 10.9.05             Print Name Lovena
Laycock